  Case 16-08131       Doc 76     Filed 04/27/19 Entered 04/27/19 10:59:45           Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN THE MATTER OF:                            )       Chapter 13
                                             )
BYRON GENSON,                                )       Case No.: 16-08131
     and                                     )
SHERI GENSON,                                )       Hon. Judge GOLDGAR
     Debtors.                                )

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who have been served via U.S. Mail:
See attached list.


Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the following
courtroom (or any other place posted), and present the attached Motion to Modify Chapter 13
Plan, at which time and place you may appear.

       JUDGE:         GOLDGAR
       ROOM:          642
       DATE:          May 21, 2019
       TIME:          10:30 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before April 27, 2019, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: April 27, 2019                      /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 16-08131      Doc 76     Filed 04/27/19 Entered 04/27/19 10:59:45         Desc Main
                                  Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Byron and Sheri Genson
1500 Clearwater Drive                              Steven R Schubert, MD
Wheeling, IL 60090                                 Certified Services Inc.
                                                   PO Box 177
U.S. Department of Housing and Urban               Waukegan, IL 60079
Development
451 7th Street S.W.                                Midland Funding LLC
Washington, DC 20410                               PO Box 2011
                                                   Warren, MI 48090
Lexington of Wheeling
C/O Markoff Law LLC                                Premier Bankcard, Llc
29 N Wacker Dr., Suite 1010                        c o Jefferson Capital Systems LLC
Chicago, IL 60606                                  Po Box 7999
                                                   Saint Cloud Mn 56302-9617
Capital One Bank (USA), N.A.
PO Box 71083                                       Lakeside Villas Homeowners Association
Charlotte, NC 28272-1083                           c/o Kovitz Shifrin Nesbit
                                                   175 North Archer Avenue
Keynote Consulting                                 Mundelein, IL 60060
220 W Campus Dr Ste 102
Arlington Heights, IL 60004                        Capital One NA
                                                   c/o Becket and Lee LLP
Consumer Portfolio Svc                             PO Box 3001
Po Box 57071                                       Malvern PA 19355-0701
Irvine, CA 92619
                                                   U.S. Bank National Association
Wells Fargo Bank N.A., d/b/a Wells Fargo           c/o U.S. Bank Home Mortgage, a division
Dealer Services                                    4801 Frederica Street
PO Box 19657                                       Owensboro, Kentucky 42301
Irvine CA 92623-9657
                                                   SYNCHRONY BANK
Allianz Life                                       c/o Weinstein & Riley, P.S.
Stuart Lippman & Associates Inc                    2001 Western Ave, Ste 400
5447 E 5th Street Ste 110                          Seattle, WA 98121
Tucson, AZ 85711
  Case 16-08131      Doc 76      Filed 04/27/19 Entered 04/27/19 10:59:45            Desc Main
                                   Document     Page 3 of 4


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In Re:                                       )       16-08131
                                             )
BYRON AND                                    )       Chapter 13
SHERI GENSON,                                )
                                             )
                      Debtors.               )       Hon. Judge: GOLDGAR

                        MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtors, BYRON and SHERRI GENSON, by and through their

attorneys, David M. Siegel & Assoc., LLC, to present this Motion, and in support thereof states

as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) Debtors filed a petition for relief under Chapter 13 of Title 11 USC on March 9, 2016.

3) The current plan requires payments of $700.00, per month with General Unsecured Creditors

   receiving not less than 10% of allowed claims.

4) Debtors are currently in default on their plan payments because the payroll department for

   Mr. Genson has been inconsistent in sending in payroll deduction checks to the Trustee.

5) The payroll department issue has been fixed and they have been sending in payroll deduction

   checks consistently to the Trustee since December of 2018.

6) Debtors seek to modify their plan under 11 U.S.C. § 1329, increase their monthly payment in

   order for their Chapter 13 plan to complete in 60 months, and repay the current default over

   the remaining span of the plan. This will increase the monthly payment to $815.00 per

   month.
  Case 16-08131       Doc 76     Filed 04/27/19 Entered 04/27/19 10:59:45            Desc Main
                                   Document     Page 4 of 4


7) Debtors will be able to afford the increase in their monthly payments by decreasing their

   costs on various expenses.

8) The plan will complete within 60 months if the Debtor’s motion is granted and unsecured

   creditors will still receive no less than 10% of their allowed claims.

9) Debtors request the above relief without any intent to defraud their creditors.



   WHEREFORE, the Debtors, BYRON and SHERRI GENSON, pray that this Honorable

Court enter an Order to Modify the Chapter 13 Plan and for other such relief as the Court deems

fair and proper.


                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
